Title: To John Adams from Benjamin Stoddert, 29 May 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 29. May 1799

I have the honor to enclose the copy of a letter Just received from Capt Truxton who has arrived at Hampton, with the Constellation & the Insurgente.
There are now in the West Indies, The Genlr Tingey, the Baltimore Barson—the George Washington, Fletcher the Pickering Preeble the Norfolk, Bainbridge, the Richmond, Speak, and the Eagle, 14 Guns, Campbell—but I am afraid, the George Washington, Fletcher, & the Pickering, Preeble, may return before they receive orders to remain.
Orders were sent by Tingey of the 15 March, but he did not leave Hampton until the 29’ March—And by the Norfolk Bainbridge, the 15 April, for all the Vessels except the Frigates to remain in the West Indies until further orders—But those orders were directed to Barry & Truxton—by their not waiting long enough in the Islands for the arrival of either of these Vessels, the plan of operations for the West Indies, will be somewhat deranged, & I wish our Commerce may not feel the effect. I had calculated with confidence on Truxtons remaining until the return of the Norfolk, as he sent her in, and wrote me by her, he should wait for her return, which he ought to have done—However he has conducted himself in general, so well, that I will not complain—I have sent off the Montezuma, under the command of Maloney to St. Kitts— & I hope the Merrimack Brown, has sailed from Boston—Those Vessels with those which they will find in the Islands, will be abundantly sufficient to keep the Cruisers of Guadeloupe in check, until the arrival of the other Vessels—But I shall not feel easy, until Talbot in the Constitution, is on his way to the Islands. I can see no reason why that should not be by the 15th. of June. McNiele who has energy, I hope may be off by the 10th. June—I have written him to this effect, & expect everything from his activity of Character—I believe it will be best, that he should proceed to Surrinam—The Trade in that Quarter being too much exposed.
It does not appear from what I have seen of the Dispatches from Stevens, that there is much probability that entercourse can be opened with St. Domingo. I do not imagine that we ought to regard private assurances them in direct opposition to Public Acts—It may soon be necessary to pay as much attention to the Cruisers from St. Domingo, as to those from Guadaloupe.
I have the honor to be / with the highest respect & / esteem, sir Yr. most / Obed. Serv.


Ben StoddertI have not yet recd advice of the Genl Greene, Perry, having sailed from Newport—The two Vessels, from Charleston which are to act under his command, must be at or near the Havanna, by this time.